Citation Nr: 0944923	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent, 
prior to January 19, 2007, and a rating greater than 20 
percent, from January 19, 2007, for osteoarthropathy of the 
right knee with patellar chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to May 2005 and again from June 2005 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Board notes during the pendency of this appeal, the 
Veteran was awarded an increased rating for his right knee 
disability from 10 percent to 20 percent disabling, effective 
January 19, 2007, in a September 2007 Supplemental Statement 
of the Case (SSOC).  After the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.


FINDINGS OF FACT

1.  Prior to January 19, 2007, the Veteran's right knee 
disability was manifested by pain, limitation of motion and 
x-ray evidence of osteoarthritis, osteoarthropathy and 
patellar chondromalacia.

2.  From January 19, 2007, the Veteran's right knee 
disability is manifested by pain, additional limitation of 
motion and x-ray evidence of osteoarthritis, osteoarthropathy 
and patellar chondromalacia.


CONCLUSIONS OF LAW

1.  Prior to January 19, 2007, the criteria for a disability 
rating greater than 10 percent for osteoarthropathy of the 
right knee with patellar chondromalacia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5014, 5099, 5257 (2009).

2.  From January 19, 2007, the criteria for a disability 
rating greater than 20 percent for osteoarthropathy of the 
right knee with patellar chondromalacia have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5014, 5099, 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2004.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the RO assigned the 10 percent and 20 
percent disability ratings at issue here for the Veteran's 
service-connected disability, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the right knee claim on appeal here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating (Right Knee)

The Veteran alleges his right knee disability is more severe 
than currently rated.  Specifically, the Veteran complains of 
constant pain and that his knee affects his ability to climb 
stairs, walk long distances, squat and conduct usual daily 
household chores.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, such as the claim on appeal 
here, the entire history of the disability must be considered 
and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the Veteran's right knee is currently rated in stages and, 
for reasons to be discussed below, the Board finds no further 
increase at any stage warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the Veteran's 
bright knee arthritis or limitation of motion, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 
12 (1996).  

The Veteran's right knee was injured during his military 
service in a motorcycle accident, which required some 
reconstructive surgery.  

As noted in the introduction, the Veteran was initially rated 
10 percent for his disability, effective October 1, 2005, and 
during the pendency of this appeal was granted an increased 
rating of 20 percent, effective January 19, 2007.  Regardless 
of the time period or regulations examined, VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).

Prior to January 19, 2007, the Veteran's right knee 
disability was rated under DC 5014, for osteomalacia.  The 
regulations indicate that the diseases under diagnostic codes 
5013 through 5024, to include osteomalacia, will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative, except gout which will be rated under 
diagnostic code 5002.  38 C.F.R. § 4.71a, note accompanying 
DC 5014.  

From January 19, 2007, the Veteran's right knee disability 
was rated under DC 5010, for traumatic arthritis, which is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. 

In short, under both DC 5014 and DC 5010 the Veteran's right 
knee disability is rated on limitation of motion of the 
affected part, or if noncompensable under limitation of 
motion, then under arthritis.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in March 2005 prior 
to his separation from the military.  At that time, the 
Veteran complained of pain and discomfort constantly since 
his accident 28 years ago, difficulty walking, "locking" 
knee cap, numbness and limited motion.  The Veteran, however, 
conceded that he did not, at the time, receive any regular 
treatment for his knee.  On examination, the Veteran's right 
knee appeared normal and objective tests did not confirm any 
neurological abnormality, instability or joint effusion.  The 
examiner noted some crepitus of the right knee, but found 
normal range of motion from 0 degrees extension to 140 
degrees flexion with no change on repetition.  The Veteran 
was diagnosed with osteoarthropathy with patellar 
chondromalacia and arthropathy confirmed on x-ray.

VA outpatient treatment records prior to January 2007, 
specifically in January 2006, indicated moderate 
osteoarthritis, but no evidence of joint effusion.  

From January 2007, VA outpatient treatment records again note 
the Veteran's complaints of pain and limited motion.  A May 
2007 MRI of the right knee revealed, among other things, 
arthritis and chondromalacia patella, but again found no 
evidence of joint effusion.

The Veteran was most recently afforded a VA examination in 
June 2007 where the Veteran again complained of constant 
pain, that his knee "gives out" and physical limitations, 
to include squats, climbing stairs and other everyday 
functions.  He further indicated he had been unemployed since 
his separation from the military in 2005.  On physical 
examination, however, the examiner found the Veteran had a 
normal gait, well-healed scars, no significant tenderness, 
stable ligaments and limited flexion to 73 degrees with some 
pain at the end of motion.  The examiner diagnosed the 
Veteran with a post-fracture of the right knee.  A VA general 
medical examiner, conducted at the same time, opined that the 
Veteran was able to function in many types of jobs despite 
his disabilities.

The Board notes the RO granted the Veteran an increased 
rating from 10 percent to 20 percent, effective January 19, 
2007, in part, due to a finding of moderate instability.  The 
Veteran's 20 percent rating was based both on DC 5010, for 
traumatic arthritis and DC 5257, for recurrent subluxation or 
lateral instability.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap." Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)).

Under DC 5257, a 10 percent rating is awarded for a slight 
impairment; a 20 percent rating is assigned for a moderate 
impairment; and a 30 percent rating is assigned for a severe 
impairment.  38 C.F.R. § 4.71a, DC 5257.  The Board observes 
that the words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, the 
Board finds the medical evidence simply does not warrant 
application of DC 5257.  Despite the Veteran's complaints of 
his knee "locking" or "giving out," the medical evidence 
consistently observed stable ligaments at all times during 
this appeal.  A May 2007 MRI, moreover, noted findings of 
thinning cartilage of the patella, indicative of 
chondromalacia, but the report did not find evidence of 
subluxation of the patella.  Accordingly, the Board finds 
application of DC 5257 in this case inappropriate and may not 
support an increased rating here for any time period.

Rather, the medical evidence clearly shows the main 
manifestations of the Veteran's right knee disability include 
pain, limitation of motion, and arthritis confirmed by x-ray.  
Indeed, the Veteran concedes that his right knee pain is the 
major manifestation of his disability.

Under DC 5010, however, the Veteran is entitled to a 10 
percent rating for x-ray findings of arthritis and at least 
some objectively observed limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5010.  DC 5010 does not provide for a 
rating greater than 10 percent unless the arthritis is 
evidenced by x-ray to affect 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, DC 5010.  That simply 
is not the case here.

The Board finds the Veteran's right knee disability simply 
does not meet the criteria for an increased rating for either 
time period.  Prior to January 19, 2007, the medical evidence 
confirms the Veteran had x-ray evidence of arthritis, but at 
that time, had full range of motion with pain; the evidence 
does not support a rating in excess of 10 percent.  From 
January 19, 2007, the Veteran clearly had some limited 
flexion, but not enough to warrant a rating in excess of 20 
percent under DC 5260, DC 5261 or DC 5010.  

The Board has considered functional loss due to pain, 
weakness, fatigability or incoordination in accordance with 
38 C.F.R. §§ 4.40, 4.45 and, accordingly will not disturb the 
ratings already awarded here.  See DeLuca, 8 Vet. App. 202.  
The Board continues the 10 and 20 percent ratings here based 
primarily on the Veteran's contentions of pain, weakness, 
fatigability and instability notwithstanding the objective 
evidence to the contrary. 

Alternative Diagnostic Codes

No higher rating under a different diagnostic code can be 
applied for any time period. The Board notes that there are 
other Diagnostic Codes relating to knee disorders, such as 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The Veteran's right knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The Veteran is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.

In short, the Veteran is not entitled to ratings greater than 
10 percent prior to January 19, 2007 or 20 percent, from 
January 17, 2007, under any applicable or arguably applicable 
diagnostic criterion. 



Separate Ratings

The Veteran's representative alleges the Veteran's right knee 
disability results in both instability and limitation of 
motion and, therefore, the Veteran should be awarded two 
separate ratings for these manifestations for both time 
periods.  Again, as noted above, it appears the RO, in 
granting an increased rating for the Veteran's right knee 
disability to 20 percent, effective January 19, 2007, did so 
in part due to claimed instability.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

In this case, however, as indicated with specificity above, 
the medical evidence does not indicate that the Veteran's 
right knee disability is manifested by instability, recurrent 
subluxation, locking, joint effusion or any other impairment 
"separate" and "distinct" from the current ratings, which 
are premised on arthritis and limitation of motion. 
Accordingly, the medical evidence simply does not support 
that separate ratings are warranted for either time period.

To the extent the Veteran is alleging his manifestations of 
arthritis should be rated separately from his limitation of 
motion, the Board concludes such would be unlawful pyramiding 
because the rating criteria for arthritis is premised on 
limitation of motion and pain.  See 38 C.F.R. § 4.71a, DC 
5010, 5260.  The medical evidence, moreover, does not 
indicate the Veteran could be compensably rated for 
limitation of motion alone.

The other diagnostic codes arguably applicable to knee 
disabilities are also not for application for reasons 
discussed above and, therefore, could not be applied 
separately. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent prior to January 19, 2007 or a 
rating greater than 20 percent from January 19, 2007 for the 
Veteran's right knee disability.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his right knee.  Indeed, the Veteran denied any regular 
treatment for his knee.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disabilities.  Prior to his 2005 separation, the Veteran 
denied missing work days due to his right knee.  Thereafter, 
the Veteran was afforded a VA general medical examination in 
June 2007 where the examiner concluded that despite the 
Veteran's disabilities, to include his right knee, the 
Veteran is capable to function in many jobs.

The Veteran alleges his right knee prevents him from 
conducting various daily functions, to include climbing 
stairs, walking long distances, and squatting.  This 
described amount of functional limitation, as explained 
above, is already contemplated in the ratings currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's right knee disability causes impairment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating greater than 10 percent, 
prior to January 19, 2007, and a rating greater than 20 
percent, from January 19, 2007, for osteoarthropathy of the 
right knee with patellar chondromalacia, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


